Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, it recites a limitation "wherein the top conductive layers comprise …".  There is insufficient antecedent basis for this limitation of “the top conductive layers” in the claim. For the examination purpose, it is interpreted as "wherein the conductive covering layers comprise …". 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang-jine Park et al., (US 2018/0254246 A1, hereinafter Park).
Regarding claim 11, Park discloses a semiconductor device, comprising: 
a fin (FA in Fig. 12A); 

    PNG
    media_image1.png
    172
    400
    media_image1.png
    Greyscale

			Park’s Fig. 12A, annotated. 
a gate structure (GL) positioned on the fin (FA); 
impurity regions (S/D regions 572 including N or P-type impurities described in [0096]) positioned on two sides of the fin (left and right sides of FA);
contacts (lower wiring layer 130) positioned on the impurity regions (572); and 
top conductive layers (first metal silicide capping layer 140 described in [0099]) positioned on the contacts (130); 
wherein the top conductive layers (140) are formed of titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or cobalt silicide (the first metal silicide capping layer 140 may include a silicide including the first metal of Co, W, Cu, Ru, Mn, Ti, Ta described in [0027]). 
Regarding claim 12, Park discloses the semiconductor device of claim 11,
	further comprising barrier layers (lower conductive barrier film 132) positioned between the contacts (130) and the gate structure (GL) and between the contacts (130) and the impurity regions (572).  
Regarding claim 16, Park discloses a method for fabricating a semiconductor device comprising:
forming a gate structure (GL in Fig. 12A) over a fin (FA); 
forming impurity regions (S/D regions 572 including N or P-type impurities described in [0096]) on two sides of the fin (left and right sides of FA);
forming contacts (lower wiring layer 130) on the impurity regions (572); and 
forming conductive covering layers (first metal silicide capping layer 140 described in [0099]) on the contacts (130); 
Regarding claim 20, Park discloses the method of claim 16,
wherein the conductive covering layers (Park’s 140) comprise titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or cobalt silicide (the Park’s first metal silicide capping layer 140 may include a silicide including the first metal of Co, W, Cu, Ru, Mn, Ti, Ta described in [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sang-jine Park et al., (US 2018/0254246 A1, hereinafter Park) in view of Young-Bae Kim et al., (US 2018/0261544 A1, hereinafter Kim).
Regarding claim 1, Park discloses a semiconductor device, comprising:
a fin (FA in Fig. 12A); 
a gate structure (GL) positioned on the fin (FA); 
impurity regions (S/D regions 572 including N or P-type impurities described in [0096]) positioned on two sides of the fin (left and right sides of FA);
contacts (lower wiring layer 130) positioned on the impurity regions (572); and 
conductive covering layers (first metal silicide capping layer 140 described in [0099]) positioned on the contacts (130); 
Park does not expressly disclose wherein the conductive covering layers (140) comprise copper germanide. 
However, in the same semiconductor device field of endeavor, Kim discloses a second conductive alloy capping layer T2 covers lower metal film 136 in Fig. 17. The second conductive alloy capping layer T2 may include CuSi, Cu3Si, CuGe or Cu3Ge described in [0093]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
		Kim’s Fig. 17, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Cu3Ge for Park’s the conductive covering layers according to Kim’s teaching since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. 
Regarding claim 2, Park modified by Kim discloses the semiconductor device of claim 1,
further comprising a first dielectric layer (Park’s gate insulating capping layer 580 in Fig. 12A) positioned on the gate structure (Park’s GL), 
Park modified by Kim does not expressly wherein top surfaces of the contacts (Park’s top surfaces of the 130) are at a vertical level above a vertical level of a top surface of the first dielectric layer (a Park’s top surface of the 580) in preceding limitations. 
However, Kim further discloses an interlayer insulating film 1132 covers gate lines GL in Fig. 25B, a contact structure comprising contact CA and via contact V0. A top surface of the contact structure CA/V0 is above a top surface of the interlayer insulating film 1132 at a vertical level. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Park’s contacts taller according to Kim’s teaching so the upper lever metal layer can be far away from the gate lines to reduce the electrical coupling effect. 
Regarding claim 3, Park modified by Kim discloses the semiconductor device of claim 2,
further comprising contact spacers (Park’s insulating spacer 562 in Fig. 12A) on sides of the contacts (Park’s sides of the 130) and positioned between the first dielectric layer (Park’s 580) and the impurity regions (Park’s 572). 
 Regarding claim 17, Park discloses the method of claim 16,
Park does not expressly disclose wherein the conductive covering layers (140) comprise copper germanide. 
However, in the same semiconductor device manufacturing field of endeavor, Kim discloses a second conductive alloy capping layer T2 covers lower metal film 136 in Fig. 17. The second conductive alloy capping layer T2 may include CuSi, Cu3Si, CuGe or Cu3Ge described in [0093]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Cu3Ge for Park’s the conductive covering layers according to Kim’s teaching since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. 
Regarding claim 18, Park discloses the method of claim 16,
further comprising: forming a first dielectric layer (gate insulating capping layer 580) on the gate structure (GL), 
Park does not expressly wherein top surfaces of the contacts (top surfaces of the 130) are at a vertical level above a vertical level of a top surface of the first dielectric layer (a top surface of the 580). 
However, in the same semiconductor device manufacturing field of endeavor, Kim discloses an interlayer insulating film 1132 covers gate lines GL in Fig. 25B, a contact structure comprising contact CA and via contact V0. A top surface of the contact structure CA/V0 is above a top surface of the interlayer insulating film 1132 at a vertical level. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Park’s contacts taller according to Kim’s teaching so the upper lever metal layer can be far away from the gate lines to reduce the electrical coupling effect. 
Regarding claim 19, Park modified by Kim discloses the method of claim 18,
further comprising: forming contact spacers (Park’s insulating spacer 562 in Fig. 12A) on sides of the contacts (Park’s sides of the 130) and between the first dielectric layer (Park’s 580) and the impurity regions (Park’s 572).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sang-jine Park et al., (US 2018/0254246 A1, hereinafter Park) in view of Young-Bae Kim et al., (US 2018/0261544 A1, hereinafter Kim) in further view of Yu-Lien Huang et al., (US 2021/0376139 A1, hereinafter Huang).
Regarding claim 4, Park modified by Kim discloses the semiconductor device of claim 3,
Park modified by Kim does not expressly disclose wherein top surfaces of the impurity regions (Park’s top surfaces of the 572 in Fig. 12A) are at a vertical level above a vertical level of a top surface of the fin (a Park’s top surface of the FA).  
However, in the same semiconductor device field of endeavor, Huang discloses 
top surfaces of source/drain regions 70 are above a top surface of fins 52 in Fig. 15A. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Huang’s Fig. 15A, annotated. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to raise the Park’s source/drain regions (impurity regions) according to Huang’s teaching to reduce electrical interaction between sour/drain contact and fins to have better isolation between devices.
Regarding claim 5, Park modified by (Kim and Huang) discloses the semiconductor device of claim 4,
wherein the gate structure (Park’s GL in Fig. 12A) comprises: 
a gate dielectric layer (Park’s 518) positioned on the fin (Park’s FA); 
a gate conductive layer (Park’s GL may include work function metal -containing layer described in [0093]) positioned on the gate dielectric layer (Park’s 518); and 
a gate filler layer (Park’s GL may include a gap-fill metal film described in [0093]) positioned on the gate conductive layer (Park’s work function metal -containing layer).  

Allowable Subject Matter
Claims 6-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base 11 respectively, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 1, “wherein the contacts are … protruding from a top surface of the second dielectric layer” as recited in claim 6, in combination with the remaining features and the base claim 1.
Regarding claim 7-10, as this inherit the allowable subject matter from claim 6.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 12, “the barrier spacers are positioned on sides of the barrier layers and on the top surface of the first dielectric layer” as recited in claim 13, in combination with the remaining features, the base claim 11 and the intervening claim 12.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 11, “upper portions positioned along the second dielectric layer, on the middle portions, and protruding from a top surface of the second dielectric layer” as recited in claim 14, in combination with the remaining features and the base claim 11.
Regarding claim 15, as this inherit the allowable subject matter from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898